 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 1 of 41 Page ID #:12217



 1   Mark D. Kemple (SBN 145219)
 2   kemplem@gtlaw.com
     Robert J. Herrington (SBN 234417)
 3   herringtonr@gtlaw.com
 4   Matthew R. Gershman (SBN 253031)
     gershmanm@gtlaw.com
 5   GREENBERG TRAURIG, LLP
 6   1840 Century Park East, Suite 1900
     Los Angeles, California 90067-2121
 7   Telephone: 310.586.7700
 8   Facsimile: 310.586.7800

 9   Attorneys for Defendants WAL-MART STORES, INC.
10   and WAL-MART ASSOCIATES, INC.

11
                                     UNITED STATES DISTRICT COURT
12
                                 CENTRAL DISTRICT OF CALIFORNIA
13

14
     CHELSEA HAMILTON, et al.,                           CASE NO. 5:17-cv-01415 AB (KKx)
15
                                                         PARTIES’ JOINTLY PROPOSED
16                     Plaintiffs,
                                                         JURY INSTRUCTIONS
17   v.
                                                         Trial: April 2, 2019
18                                                       Time: 8:30 AM
     WAL-MART STORES, INC., a
19                                                       Place:
     corporation, WAL-MART
20   ASSOCIATES, INC., a corporation and
                                                         Hon. André Birotte Jr.
     DOES 1 through 50, inclusive,
21

22                     Defendants.
23
                 DATED: _________________________
24
                                              ______________________________________________
25
                                                       THE HONORABLE ANDRÉ BIROTTE JR.
26

27

28

                                     PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 2 of 41 Page ID #:12218



 1             Pursuant to Federal Rule of Civil Procedure 51, Local Rules 51-1 through 51-4, and
 2   the Court’s Order re: Jury/Court Trial, Plaintiffs Chelsea Hamilton and Alyssa Hernandez,
 3   and Defendants Wal-Mart Stores, Inc. and Wal-Mart Associates, Inc. respectfully submit
 4   the attached instructions for the jury.
 5

 6                                                      INDEX1
 7

 8   No.                                       Title                                         Source          Page
 9               DUTY OF JURY (COURT READS AND PROVIDES
10       1      WRITTEN INSTRUCTIONS AT THE BEGINNING OF                                        1.2               5
                                  TRIAL)
11
               DUTY OF JURY (COURT READS INSTRUCTIONS AT
12
         2        THE BEGINNING OF TRIAL BUT DOES NOT                                           1.3               6
13                      PROVIDE WRITTEN COPIES)
14       3                       CLAIMS AND DEFENSES                                            1.5               7
15
                 BURDEN OF PROOF—PREPONDERANCE OF THE
16       4                                                                                      1.6               9
                               EVIDENCE
17
         5                          WHAT IS EVIDENCE                                            1.9           10
18
         6                       WHAT IS NOT EVIDENCE                                          1.10           11
19
         7                EVIDENCE FOR LIMITED PURPOSE                                         1.11           12
20

21       8          DIRECT AND CIRCUMSTANTIAL EVIDENCE                                         1.12           13
22       9                      RULING ON OBJECTIONS                                           1.13           14
23   10                       CREDIBILITY OF WITNESSES                                         1.14           15
24
     11                          CONDUCT OF THE JURY                                           1.15           17
25
     12                NO TRANSCRIPT AVAILABLE TO JURY                                         1.17           19
26

27

28   1
         Unless stated otherwise, all source references are to the Ninth Circuit Model Civil Jury Instructions.
                                                         1
                                    PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 3 of 41 Page ID #:12219



 1
     No.                               Title                                Source   Page
 2
     13                         TAKING NOTES                                 1.18     20
 3

 4   14                BENCH CONFERENCES AND RECESSES                        1.20     21

 5   15          CAUTIONARY INSTRUCTION—FIRST RECESS                         N/A      22
 6   16                       OUTLINE OF TRIAL                               1.21     23
 7
     17                     STIPULATIONS OF FACT                             2.2      24
 8
     18                    USE OF INTERROGATORIES                            2.11     25
 9

10
     19            DEPOSITION IN LIEU OF LIVE TESTIMONY                      2.4      26

11   20                        EXPERT OPINION                                2.13     27
12              CHARTS AND SUMMARIES NOT RECEIVED IN
     21                                                                      2.14     28
13                           EVIDENCE

14   22     CHARTS AND SUMMARIES RECEIVED IN EVIDENCE                        2.15     29
15   23                CORPORATIONS AND PARTNERSHIPS                         4.1      30
16
                  INTRODUCTION TO JURY INSTRUCTIONS
17   24          REGARDING CLAIMS CERTIFIED FOR CLASS                        N/A      31
                             TREATMENT
18

19               INTRODUCTION TO JURY INSTRUCTIONS
     25                                                                      N/A      32
               REGARDING PLAINTIFFS’ INDIVIDUAL CLAIMS
20

21             DUTY OF JURY (COURT READS AND PROVIDES
     26                                                                      1.4      33
                WRITTEN INSTRUCTIONS AT END OF CASE)
22
     27                      DUTY TO DELIBERATE                              3.1      34
23

24   28                  CONSIDERATION OF EVIDENCE                           3.2      35

25   29                  COMMUNICATION WITH COURT                            3.3      37
26   30                      RETURN OF VERDICT                               3.5      38
27
     31                    CLASS DAMAGES—PROOF                               5.1      39
28
                                                   2
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 4 of 41 Page ID #:12220



 1
     No.                              Title                                  Source        Page
 2
                   DAMAGES FOR PLAINTIFFS’ INDIVIDUAL
 3   32                                                                         5.1            40
                            CLAIMS—PROOF
 4

 5

 6
                                           Respectfully submitted,
 7
     Dated: March 25, 2019                    GREENBERG TRAURIG, LLP
 8

 9                                            /s/ Mark D. Kemple
                                           Attorneys for Defendants Wal-Mart Stores, Inc. and
10                                         Wal-Mart Associates, Inc.
11

12
     DATED: March 25, 2019                    YOON LAW APC
13

14
                                        By /s/Kenneth H. Yoon
15                                         Stephanie Emi Yasuda
16                                         Brian G. Lee
                                           Kenneth H. Yoon
17                                         Attorneys for Plaintiffs CHELSEA HAMILTON
18                                         and ALYSSA HERNANDEZ
19

20
     Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that Kenneth H. Yoon, on
     whose behalf this filing is jointly submitted, concurs in this filing’s content and has
21   authorized me to file this document.
22
     DATED: March 25, 2019                    GREENBERG TRAURIG, LLP
23

24
                                        By /s/ Mark D. Kemple
25                                         Attorneys for Defendants WAL-MART STORES,
26                                         INC. and WAL-MART ASSOCIATES, INC.
27

28
                                                  3
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 5 of 41 Page ID #:12221



 1

 2

 3

 4

 5

 6

 7                              Page intentionally left blank
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4
                         PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 6 of 41 Page ID #:12222



 1   JOINT INSTRUCTION NO. 1. (GENERAL)
 2   DUTY OF JURY (COURT READS AND PROVIDES WRITTEN INSTRUCTIONS
 3   AT THE BEGINNING OF TRIAL)
 4
             Members of the jury: You are now the jury in this case. It is my duty to instruct you
 5
     on the law.
 6

 7
             These instructions are preliminary instructions to help you understand the principles
 8
     that apply to civil trials and to help you understand the evidence as you listen to it. You
 9
     will be allowed to keep this set of instructions to refer to throughout the trial. These
10
     instructions are not to be taken home and must remain in the jury room when you leave in
11
     the evenings. At the end of the trial, these instructions will be collected and I will give you
12
     a final set of instructions. It is the final set of instructions that will govern your
13
     deliberations.
14

15
             It is your duty to find the facts from all the evidence in the case. To those facts you
16
     will apply the law as I give it to you. You must follow the law as I give it to you whether
17
     you agree with it or not. And you must not be influenced by any personal likes or dislikes,
18
     opinions, prejudices or sympathy. That means that you must decide the case solely on the
19
     evidence before you. You will recall that you took an oath to do so.
20

21
             Please do not read into these instructions or anything I may say or do that I have an
22
     opinion regarding the evidence or what your verdict should be.
23

24
     Authority: Ninth Circuit Model Civil Jury Instruction 1.2
25

26

27

28
                                                    5
                               PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 7 of 41 Page ID #:12223



 1   JOINT INSTRUCTION NO. 2. (GENERAL)
 2   DUTY OF JURY (COURT READS INSTRUCTIONS AT THE BEGINNING OF
 3   TRIAL BUT DOES NOT PROVIDE WRITTEN COPIES)
 4

 5   Members of the jury: You are now the jury in this case. It is my duty to instruct you on the
 6   law.
 7

 8   It is your duty to find the facts from all the evidence in the case. To those facts you will
 9   apply the law as I give it to you. You must follow the law as I give it to you whether you
10   agree with it or not. And you must not be influenced by any personal likes or dislikes,
11   opinions, prejudices or sympathy. That means that you must decide the case solely on the
12   evidence before you. You will recall that you took an oath to do so.
13

14   At the end of the trial I will give you final instructions. It is the final instructions that will
15   govern your duties.
16

17   Please do not read into these instructions, or anything I may say or do, that I have an
18   opinion regarding the evidence or what your verdict should be.
19

20   Authority: Ninth Circuit Model Civil Jury Instruction 1.3
21

22

23

24

25

26

27

28
                                                    6
                               PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 8 of 41 Page ID #:12224



 1   JOINT INSTRUCTION NO. 3. (SPECIAL)
 2   CLAIMS AND DEFENSES
 3

 4   To help you follow the evidence, I will give you a brief summary of the positions of the
 5   parties:
 6

 7   The plaintiffs, Chelsea Hamilton and Alyssa Hernandez, assert the following claims on
 8   behalf of the Class and Subclasses:
 9

10            (1) Plaintiffs claim that Walmart owes overtime pay to employees who
11            worked under an alternative workweek schedule, which I will explain in
12            subsequent instructions.
13

14            (2) Plaintiffs claim that Walmart failed to provide employees with meal
15            breaks in accordance with state law.
16

17              (3) Plaintiffs claim that Walmart did not pay all overtime wages that were
18            owed to certain employees when their employment ended.
19

20   Plaintiffs Chelsea Hamilton and Alyssa Hernandez have the burden of proving these claims
21   on behalf of each relevant Class or Subclass.
22

23   Plaintiffs Chelsea Hamilton and Alyssa Hernandez assert the following individual claims
24   on behalf of themselves only:
25

26            (1) entitlement to rest break premiums; and
27            (2) entitlement to second meal break premiums.
28
                                                     7
                                PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 9 of 41 Page ID #:12225



 1   Plaintiffs Chelsea Hamilton and Alyssa Hernandez have the burden of proving these
 2   individual claims as well.
 3

 4   Walmart denies all of these claims. Walmart also asserts the following affirmative
 5   defenses:
 6

 7            (1) unclean hands; and
 8            (2) statute of limitations
 9

10   Walmart has the burden of proof on these affirmative defenses.
11

12   The plaintiffs deny Walmart’s affirmative defenses.
13

14   Authority: Ninth Circuit Model Civil Jury Instruction 1.5 (modified)
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    8
                               PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 10 of 41 Page ID #:12226



 1   JOINT INSTRUCTION NO. 4. (GENERAL)
 2   BURDEN OF PROOF—PREPONDERANCE OF THE EVIDENCE
 3

 4   When a party has the burden of proving any claim or affirmative defense by a
 5   preponderance of the evidence, it means you must be persuaded by the evidence that the
 6   claim or affirmative defense is more probably true than not true.
 7

 8   You should base your decision on all of the evidence, regardless of which party presented
 9   it.
10

11   Authority: Ninth Circuit Model Civil Jury Instruction 1.6
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  9
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 11 of 41 Page ID #:12227



 1   JOINT INSTRUCTION NO. 5 (GENERAL)
 2   WHAT IS EVIDENCE
 3

 4   The evidence you are to consider in deciding what the facts are consists of:
 5

 6   1.      the sworn testimony of any witness;
 7

 8   2.      the exhibits that are admitted into evidence;
 9

10   3.      any facts to which the lawyers have agreed; and
11

12   4.      any facts that I may instruct you to accept as proved.
13

14   Authority: Ninth Circuit Model Civil Jury Instruction 1.9, modified to incorporate class
15   action.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   10
                               PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 12 of 41 Page ID #:12228



 1   JOINT INSTRUCTION NO. 6. (GENERAL)
 2   WHAT IS NOT EVIDENCE
 3

 4   In reaching your verdict, you may consider only the testimony and exhibits received into
 5   evidence. Certain things are not evidence, and you may not consider them in deciding what
 6   the facts are. I will list them for you:
 7

 8   (1)     Arguments and statements by lawyers are not evidence. The lawyers are not
 9   witnesses. What they may say in their opening statements, closing arguments and at other
10   times is intended to help you interpret the evidence, but it is not evidence. If the facts as
11   you remember them differ from the way the lawyers have stated them, your memory of
12   them controls.
13

14   (2)     Questions and objections by lawyers are not evidence. Attorneys have a duty to their
15   clients to object when they believe a question is improper under the rules of evidence. You
16   should not be influenced by the objection or by the court’s ruling on it.
17

18   (3)     Testimony that is excluded or stricken, or that you are instructed to disregard, is not
19   evidence and must not be considered. In addition some evidence may be received only for
20   a limited purpose; when I instruct you to consider certain evidence only for a limited
21   purpose, you must do so and you may not consider that evidence for any other purpose.
22

23   (4)     Anything you may see or hear when the court was not in session is not evidence.
24   You are to decide the case solely on the evidence received at the trial.
25

26   Authority: Ninth Circuit Model Civil Jury Instruction 1.10
27

28
                                                   11
                               PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 13 of 41 Page ID #:12229



 1   JOINT INSTRUCTION NO. 7. (GENERAL)
 2   EVIDENCE FOR LIMITED PURPOSE
 3

 4   Some evidence may be admitted only for a limited purpose.
 5

 6   When I instruct you that an item of evidence has been admitted only for a limited purpose,
 7   you must consider it only for that limited purpose and not for any other purpose.
 8

 9   Authority: Ninth Circuit Model Civil Jury Instruction 1.11
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 12
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 14 of 41 Page ID #:12230



 1   JOINT INSTRUCTION NO. 8. (GENERAL)
 2   DIRECT AND CIRCUMSTANTIAL EVIDENCE
 3

 4   Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as
 5   testimony by a witness about what that witness personally saw or heard or did.
 6   Circumstantial evidence is proof of one or more facts from which you could find another
 7   fact. You should consider both kinds of evidence. The law makes no distinction between
 8   the weight to be given to either direct or circumstantial evidence. It is for you to decide
 9   how much weight to give to any evidence.
10

11   By way of example, if you wake up in the morning and see that the sidewalk is wet, you
12   may find from that fact that it rained during the night. However, other evidence, such as a
13   turned on garden hose, may provide a different explanation for the presence of water on the
14   sidewalk. Therefore, before you decide that a fact has been proved by circumstantial
15   evidence, you must consider all the evidence in the light of reason, experience and
16   common sense.
17

18   Authority: Ninth Circuit Model Civil Jury Instruction 1.12 (modified to include
19   illustrative example from Comment)
20

21

22

23

24

25

26

27

28
                                                 13
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 15 of 41 Page ID #:12231



 1   JOINT INSTRUCTION NO. 9. (GENERAL)
 2   RULING ON OBJECTIONS
 3

 4   There are rules of evidence that control what can be received into evidence. When a
 5   lawyer asks a question or offers an exhibit into evidence and a lawyer on the other side
 6   thinks that it is not permitted by the rules of evidence, that lawyer may object. If I overrule
 7   the objection, the question may be answered or the exhibit received. If I sustain the
 8   objection, the question cannot be answered, and the exhibit cannot be received. Whenever
 9   I sustain an objection to a question, you must ignore the question and must not guess what
10   the answer might have been.
11

12   Sometimes I may order that evidence be stricken from the record and that you disregard or
13   ignore that evidence. That means when you are deciding the case, you must not consider
14   the stricken evidence for any purpose.
15

16   Authority: Ninth Circuit Model Civil Jury Instruction 1.13
17

18

19

20

21

22

23

24

25

26

27

28
                                                  14
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 16 of 41 Page ID #:12232



 1   JOINT INSTRUCTION NO. 10. (GENERAL)
 2   CREDIBILITY OF WITNESSES
 3

 4   In deciding the facts in this case, you may have to decide which testimony to believe and
 5   which testimony not to believe. You may believe everything a witness says, or part of it, or
 6   none of it.
 7

 8   In considering the testimony of any witness, you may take into account:
 9

10   (1)     the opportunity and ability of the witness to see or hear or know the things testified
11   to;
12   (2)     the witness’s memory;
13   (3)     the witness’s manner while testifying;
14   (4)     the witness’s interest in the outcome of the case, if any;
15   (5)     the witness’s bias or prejudice, if any;
16   (6)     whether other evidence contradicted the witness’s testimony;
17   (7)     the reasonableness of the witness’s testimony in light of all the evidence; and
18   (8)     any other factors that bear on believability.
19

20   Sometimes a witness may say something that is not consistent with something else he or
21   she said. Sometimes different witnesses will give different versions of what happened.
22   People often forget things or make mistakes in what they remember. Also, two people may
23   see the same event but remember it differently. You may consider these differences, but
24   do not decide that testimony is untrue just because it differs from other testimony.
25

26   However, if you decide that a witness has deliberately testified untruthfully about
27   something important, you may choose not to believe anything that witness said. On the
28
                                                   15
                               PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 17 of 41 Page ID #:12233



 1   other hand, if you think the witness testified untruthfully about some things but told the
 2   truth about others, you may accept the part you think is true and ignore the rest.
 3

 4   The weight of the evidence as to a fact does not necessarily depend on the number of
 5   witnesses who testify. What is important is how believable the witnesses were, and how
 6   much weight you think their testimony deserves.
 7

 8   Authority: Ninth Circuit Model Civil Jury Instruction 1.14
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 16
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 18 of 41 Page ID #:12234



 1   JOINT INSTRUCTION NO. 11. (GENERAL)
 2   CONDUCT OF THE JURY
 3

 4   I will now say a few words about your conduct as jurors.
 5

 6   First, keep an open mind throughout the trial, and do not decide what the verdict should be
 7   until you and your fellow jurors have completed your deliberations at the end of the case.
 8

 9   Second, because you must decide this case based only on the evidence received in the case
10   and on my instructions as to the law that applies, you must not be exposed to any other
11   information about the case or to the issues it involves during the course of your jury duty.
12   Thus, until the end of the case or unless I tell you otherwise:
13

14   Do not communicate with anyone in any way and do not let anyone else communicate with
15   you in any way about the merits of the case or anything to do with it. This includes
16   discussing the case in person, in writing, by phone or electronic means, via email, text
17   messaging, or any internet chat room, blog, website or application, including but not
18   limited to Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any other forms
19   of social media. This applies to communicating with your fellow jurors until I give you the
20   case for deliberation, and it applies to communicating with everyone else including your
21   family members, your employer, the media or press, and the people involved in the trial,
22   although you may notify your family and your employer that you have been seated as a
23   juror in the case, and how long you expect the trial to last. But, if you are asked or
24   approached in any way about your jury service or anything about this case, you must
25   respond that you have been ordered not to discuss the matter and report the contact to the
26   court.
27

28
                                                  17
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 19 of 41 Page ID #:12235



 1   Because you will receive all the evidence and legal instruction you properly may consider
 2   to return a verdict: do not read, watch or listen to any news or media accounts or
 3   commentary about the case or anything to do with it, although I have no information that
 4   there will be news reports about this case; do not do any research, such as consulting
 5   dictionaries, searching the Internet, or using other reference materials; and do not make any
 6   investigation or in any other way try to learn about the case on your own. Do not visit or
 7   view any place discussed in this case, and do not use Internet programs or other devices to
 8   search for or view any place discussed during the trial. Also, do not do any research about
 9   this case, the law, or the people involved—including the parties, the witnesses or the
10   lawyers—until you have been excused as jurors. If you happen to read or hear anything
11   touching on this case in the media, turn away and report it to me as soon as possible.
12

13   These rules protect each party’s right to have this case decided only on evidence that has
14   been presented here in court. Witnesses here in court take an oath to tell the truth, and the
15   accuracy of their testimony is tested through the trial process. If you do any research or
16   investigation outside the courtroom, or gain any information through improper
17   communications, then your verdict may be influenced by inaccurate, incomplete or
18   misleading information that has not been tested by the trial process. Each of the parties is
19   entitled to a fair trial by an impartial jury, and if you decide the case based on information
20   not presented in court, you will have denied the parties a fair trial. Remember, you have
21   taken an oath to follow the rules, and it is very important that you follow these rules.
22

23   A juror who violates these restrictions jeopardizes the fairness of these proceedings. If any
24   juror is exposed to any outside information, please notify the court immediately.
25

26   Authority: Ninth Circuit Model Civil Jury Instruction 1.15
27

28
                                                  18
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 20 of 41 Page ID #:12236



 1   JOINT INSTRUCTION NO. 12. (GENERAL)
 2   NO TRANSCRIPT AVAILABLE TO JURY
 3

 4   I urge you to pay close attention to the trial testimony as it is given. During deliberations
 5   you will not have a transcript of the trial testimony.
 6

 7   Authority: Ninth Circuit Model Civil Jury Instruction 1.17
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  19
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 21 of 41 Page ID #:12237



 1   JOINT INSTRUCTION NO. 13. (GENERAL)
 2   TAKING NOTES
 3

 4   If you wish, you may take notes to help you remember the evidence. If you do take notes,
 5   please keep them to yourself until you go to the jury room to decide the case. Do not let
 6   notetaking distract you. When you leave, your notes should be left in the envelope in the
 7   jury room. No one will read your notes.
 8

 9   Whether or not you take notes, you should rely on your own memory of the evidence.
10   Notes are only to assist your memory. You should not be overly influenced by your notes
11   or those of other jurors.
12

13   Authority: Ninth Circuit Model Civil Jury Instruction 1.18
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     20
                                 PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 22 of 41 Page ID #:12238



 1   JOINT INSTRUCTION NO. 14. (GENERAL)
 2   BENCH CONFERENCES AND RECESSES
 3

 4   From time to time during the trial, it may become necessary for me to talk with the
 5   attorneys out of the hearing of the jury, either by having a conference at the bench when
 6   the jury is present in the courtroom, or by calling a recess. Please understand that while
 7   you are waiting, we are working. The purpose of these conferences is not to keep relevant
 8   information from you, but to decide how certain evidence is to be treated under the rules of
 9   evidence and to avoid confusion and error.
10

11   Of course, we will do what we can to keep the number and length of these conferences to a
12   minimum. I may not always grant an attorney’s request for a conference. Do not consider
13   my granting or denying a request for a conference as any indication of my opinion of the
14   case or of what your verdict should be.
15

16   Authority: Ninth Circuit Model Civil Jury Instruction 1.20
17

18

19

20

21

22

23

24

25

26

27

28
                                                 21
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 23 of 41 Page ID #:12239



 1   JOINT INSTRUCTION NO. 15. (SPECIAL)
 2   CAUTIONARY INSTRUCTION—FIRST RECESS
 3

 4
     We are about to take our first break. Remember, until the trial is over, do not discuss this
 5
     case with anyone, including your fellow jurors, members of your family, people involved
 6
     in the trial, or anyone else, and do not allow others to discuss the case with you. This
 7
     includes discussing the case in social media, Facebook, Twitter, Reddit, emails or
 8
     text/instant messaging. If anyone tries to communicate with you about the case, please let
 9
     me know about it immediately. Do not read, watch, or listen to any news reports or other
10
     accounts about the trial or anyone associated with it, including any online information. Do
11
     not do any research, such as consulting dictionaries, searching the Internet or using other
12
     reference materials, and do not make any investigation about the case on your own.
13
     Finally, keep an open mind until all the evidence has been presented and you have heard
14
     the arguments of counsel, my instructions on the law, and the views of your fellow jurors.
15
     If you need to speak with me about anything, simply give a signed note to the clerk to give
16
     to me.
17

18
     Authority: N/A
19

20

21

22

23

24

25

26

27

28
                                                 22
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 24 of 41 Page ID #:12240



 1   JOINT INSTRUCTION NO. 16. (GENERAL)
 2   OUTLINE OF TRIAL
 3

 4   Trials proceed in the following way: First, each side may make an opening statement. An
 5   opening statement is not evidence. It is simply an outline to help you understand what that
 6   party expects the evidence will show. A party is not required to make an opening
 7   statement.
 8

 9   The plaintiffs will then present evidence, and counsel for the defendant may cross examine.
10   Then the defendant may present evidence, and counsel for the plaintiffs may cross
11   examine.
12

13   After the evidence has been presented, I will instruct you on the law that applies to the case
14   and the attorneys will make closing arguments.
15

16   After that, you will go to the jury room to deliberate on your verdict.
17

18

19   Authority: Ninth Circuit Model Civil Jury Instruction 1.21
20

21

22

23

24

25

26

27

28
                                                 23
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 25 of 41 Page ID #:12241



 1   JOINT INSTRUCTION NO. 17. (GENERAL)
 2   STIPULATIONS OF FACT
 3

 4   The parties have agreed to certain facts that will be read to you. You must therefore treat
 5   these facts as having been proved.
 6

 7   Authority: Ninth Circuit Model Civil Jury Instruction 2.2
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 24
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 26 of 41 Page ID #:12242



 1   JOINT INSTRUCTION NO. 18. (GENERAL)
 2   USE OF INTERROGATORIES
 3

 4   Evidence will now be presented to you in the form of answers of one of the parties to
 5   written interrogatory questions submitted by the other side. These answers were given in
 6   writing and under oath before the trial in response to questions that were submitted under
 7   established court procedures. You should consider the answers, insofar as possible, in the
 8   same way as if they were made from the witness stand.
 9

10
     Authority: Ninth Circuit Model Civil Jury Instruction 2.11
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 25
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 27 of 41 Page ID #:12243



 1   JOINT INSTRUCTION NO. 19. (GENERAL)
 2   DEPOSITION IN LIEU OF LIVE TESTIMONY
 3

 4   A deposition is the sworn testimony of a witness taken before trial. The witness is placed
 5   under oath to tell the truth and lawyers for each party may ask questions. The questions
 6   and answers are recorded. When a person is unavailable to testify at trial, the deposition of
 7   that person may be used at the trial.
 8

 9   Insofar as possible, you should consider deposition testimony, presented to you in court in
10   lieu of live testimony, in the same way as if the witness had been present to testify.
11

12   Do not place any significance on the behavior or tone of voice of any person reading the
13   questions or answers.
14

15   Authority: Ninth Circuit Model Civil Jury Instruction 2.4, but modified to omit the
16   following: “The deposition of [name of witness] was taken on [date].”
17

18

19

20

21

22

23

24

25

26

27

28
                                                  26
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 28 of 41 Page ID #:12244



 1   JOINT INSTRUCTION NO. 20. (GENERAL)
 2   EXPERT OPINION
 3

 4   You are about to hear testimony from [INSERT NAME OF EXPERT] who will testify to
 5   opinions and the reasons for his or her opinions. This opinion testimony is allowed,
 6   because of the education or experience of this witness.
 7

 8   Such opinion testimony should be judged like any other testimony. You may accept it or
 9   reject it, and give it as much weight as you think it deserves, considering the witness’s
10   education and experience, the reasons given for the opinion, and all the other evidence in
11   the case.
12

13   Authority: Ninth Circuit Model Civil Jury Instruction 2.13
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 27
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 29 of 41 Page ID #:12245



 1   JOINT INSTRUCTION NO. 21. (GENERAL)
 2   CHARTS AND SUMMARIES NOT RECEIVED IN EVIDENCE
 3

 4   Certain charts and summaries not admitted into evidence may be shown to you in order to
 5   help explain the contents of books, records, documents, or other evidence in the case.
 6   Charts and summaries are only as good as the underlying evidence that supports them.
 7   You should, therefore, give them only such weight as you think the underlying evidence
 8   deserves.
 9

10   Authority: Ninth Circuit Model Civil Jury Instruction 2.14
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 28
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 30 of 41 Page ID #:12246



 1   JOINT INSTRUCTION NO. 22. (GENERAL)
 2   CHARTS AND SUMMARIES RECEIVED IN EVIDENCE
 3

 4   Certain charts and summaries may be admitted into evidence to illustrate information
 5   brought out in the trial. Charts and summaries are only as good as the testimony or other
 6   admitted evidence that supports them. You should, therefore, give them only such weight
 7   as you think the underlying evidence deserves.
 8

 9   Authority: Ninth Circuit Model Civil Jury Instruction 2.15
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 29
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 31 of 41 Page ID #:12247



 1   JOINT INSTRUCTION NO. 23. (GENERAL)
 2   CORPORATIONS AND PARTNERSHIPS
 3

 4   All parties are equal before the law and a corporation is entitled to the same fair and
 5   conscientious consideration by you as any party.
 6

 7   Authority: Ninth Circuit Model Civil Jury Instruction 4.1
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 30
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 32 of 41 Page ID #:12248



 1   JOINT INSTRUCTION NO. 24. (SPECIAL)
 2   INTRODUCTION TO JURY INSTRUCTIONS REGARDING CLAIMS
 3   CERTIFIED FOR CLASS TREATMENT
 4

 5   I will now provide you with some instructions regarding those claims that are being
 6   brought by Plaintiffs Chelsea Hamilton and Alyssa Hernandez on behalf of a specific class
 7   or subclass.
 8

 9   Authority: Not applicable.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                31
                            PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 33 of 41 Page ID #:12249



 1   JOINT INSTRUCTION NO. 25. (SPECIAL)
 2   INTRODUCTION TO JURY INSTRUCTIONS REGARDING PLAINTIFFS’
 3   INDIVIDUAL CLAIMS
 4

 5   I will now provide you with some instructions regarding those claims that are being
 6   brought by Plaintiffs Chelsea Hamilton and Alyssa Hernandez on behalf of themselves as
 7   individuals only, and not on behalf of any class or subclass.
 8

 9   Authority: Not applicable.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 32
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 34 of 41 Page ID #:12250



 1   JOINT INSTRUCTION NO. 26. (GENERAL)
 2   DUTY OF JURY (COURT READS AND PROVIDES WRITTEN INSTRUCTIONS
 3   AT END OF CASE)
 4

 5   Members of the Jury: Now that you have heard all of the evidence [and the arguments of
 6   the attorneys], it is my duty to instruct you on the law that applies to this case.
 7

 8   A copy of these instructions will be sent to the jury room for you to consult during your
 9   deliberations.
10

11   It is your duty to find the facts from all the evidence in the case. To those facts you will
12   apply the law as I give it to you. You must follow the law as I give it to you whether you
13   agree with it or not. And you must not be influenced by any personal likes or dislikes,
14   opinions, prejudices, or sympathy. That means that you must decide the case solely on the
15   evidence before you. You will recall that you took an oath to do so.
16

17   Please do not read into these instructions or anything that I may say or do or have said or
18   done that I have an opinion regarding the evidence or what your verdict should be.
19

20   Authority: Ninth Circuit Model Civil Jury Instruction 1.4
21

22

23

24

25

26

27

28
                                                  33
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 35 of 41 Page ID #:12251



 1   JOINT INSTRUCTION NO. 27. (GENERAL)
 2   DUTY TO DELIBERATE
 3

 4   Before you begin your deliberations, elect one member of the jury as your presiding juror.
 5   The presiding juror will preside over the deliberations and serve as the spokesperson for
 6   the jury in court.
 7

 8   You shall diligently strive to reach agreement with all of the other jurors if you can do so.
 9   Your verdict must be unanimous.
10

11   Each of you must decide the case for yourself, but you should do so only after you have
12   considered all of the evidence, discussed it fully with the other jurors, and listened to their
13   views.
14

15   It is important that you attempt to reach a unanimous verdict but, of course, only if each of
16   you can do so after having made your own conscientious decision. Do not be unwilling to
17   change your opinion if the discussion persuades you that you should. But do not come to a
18   decision simply because other jurors think it is right, or change an honest belief about the
19   weight and effect of the evidence simply to reach a verdict.
20

21   Authority: Ninth Circuit Model Civil Jury Instruction 3.1
22

23

24

25

26

27

28
                                                  34
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 36 of 41 Page ID #:12252



 1   JOINT INSTRUCTION NO. 28. (GENERAL)
 2   CONSIDERATION OF EVIDENCE
 3

 4   Because you must base your verdict only on the evidence received in the case and on these
 5   instructions, I remind you that you must not be exposed to any other information about the
 6   case or to the issues it involves. Except for discussing the case with your fellow jurors
 7   during your deliberations:
 8

 9   Do not communicate with anyone in any way and do not let anyone else communicate with
10   you in any way about the merits of the case or anything to do with it. This includes
11   discussing the case in person, in writing, by phone or electronic means, via email, via text
12   messaging, or any internet chat room, blog, website or application, including but not
13   limited to Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any other forms
14   of social media. This applies to communicating with your family members, your
15   employer, the media or press, and the people involved in the trial. If you are asked or
16   approached in any way about your jury service or anything about this case, you must
17   respond that you have been ordered not to discuss the matter and to report the contact to
18   the court.
19

20   Do not read, watch, or listen to any news or media accounts or commentary about the case
21   or anything to do with it, although I have no information that there will be news reports
22   about this case; do not do any research, such as consulting dictionaries, searching the
23   Internet, or using other reference materials; and do not make any investigation or in any
24   other way try to learn about the case on your own. Do not visit or view any place
25   discussed in this case, and do not use Internet programs or other devices to search for or
26   view any place discussed during the trial. Also, do not do any research about this case, the
27   law, or the people involved—including the parties, the witnesses or the lawyers—until you
28
                                                 35
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 37 of 41 Page ID #:12253



 1   have been excused as jurors. If you happen to read or hear anything touching on this case
 2   in the media, turn away and report it to me as soon as possible.
 3

 4   These rules protect each party’s right to have this case decided only on evidence
 5   that has been presented here in court. Witnesses here in court take an oath to tell the truth,
 6   and the accuracy of their testimony is tested through the trial process. If you do any
 7   research or investigation outside the courtroom, or gain any information through improper
 8   communications, then your verdict may be influenced by inaccurate, incomplete or
 9   misleading information that has not been tested by the trial process. Each of the parties is
10   entitled to a fair trial by an impartial jury, and if you decide the case based on information
11   not presented in court, you will have denied the parties a fair trial. Remember, you have
12   taken an oath to follow the rules, and it is very
13   important that you follow these rules.
14

15   A juror who violates these restrictions jeopardizes the fairness of these proceedings. If any
16   juror is exposed to any outside information, please notify the court immediately.
17

18   Authority: Ninth Circuit Model Civil Jury Instruction 3.2
19

20

21

22

23

24

25

26

27

28
                                                  36
                              PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 38 of 41 Page ID #:12254



 1   JOINT INSTRUCTION NO. 29. (GENERAL)
 2   COMMUNICATION WITH COURT
 3

 4   If it becomes necessary during your deliberations to communicate with me, you may send a
 5   note through the clerk, signed by any one or more of you. No member of the jury should
 6   ever attempt to communicate with me except by a signed writing. I will not communicate
 7   with any member of the jury on anything concerning the case except in writing or here in
 8   open court. If you send out a question, I will consult with the lawyers before answering it,
 9   which may take some time. You may continue your deliberations while waiting for the
10   answer to any question. Remember that you are not to tell anyone—including the court—
11   how the jury stands, whether in terms of vote count or otherwise, until after you have
12   reached a unanimous verdict or have been discharged.
13

14   Authority: Ninth Circuit Model Civil Jury Instruction 3.3
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 37
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 39 of 41 Page ID #:12255



 1   JOINT INSTRUCTION NO. 30. (GENERAL)
 2   RETURN OF VERDICT
 3

 4   A verdict form has been prepared for you.
 5

 6   After you have reached unanimous agreement on a verdict, your presiding juror should
 7   complete the verdict form according to your deliberations, sign and date it, and advise the
 8   clerk that you are ready to return to the courtroom.
 9

10   Authority: Ninth Circuit Model Civil Jury Instruction 3.5
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 38
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 40 of 41 Page ID #:12256



 1   JOINT INSTRUCTION NO. 31. (GENERAL)
 2   CLASS DAMAGES—PROOF
 3

 4   It is the duty of the Court to instruct you about the measure of damages. By instructing
 5   you on damages, the Court does not mean to suggest for which party your verdict should
 6   be rendered.
 7

 8   If you find for any class or sub-class on any of the claims brought on its behalf, you must
 9   determine the damages it might be owed. Plaintiffs Chelsea Hamilton and Alyssa
10   Hernandez have the burden of proving damages on behalf of a class or sub-class by a
11   preponderance of the evidence. Damages means the amount of money that will reasonably
12   and fairly compensate the class or subclass members for any injury you find was caused by
13   Walmart.
14

15   It is for you to determine what damages, if any, have been proved.
16

17   Your award must be based upon evidence and not upon speculation, guesswork or
18   conjecture.
19

20   Authority: Ninth Circuit Model Civil Jury Instruction 5.1, modified to address class
21   action
22

23

24

25

26

27

28
                                                 39
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
 Case 5:17-cv-01415-AB-KK Document 251 Filed 03/25/19 Page 41 of 41 Page ID #:12257



 1   JOINT INSTRUCTION NO. 32. (GENERAL)
 2   DAMAGES FOR PLAINTIFFS’ INDIVIDUAL CLAIMS—PROOF
 3

 4   It is the duty of the Court to instruct you about the measure of damages for Plaintiffs’
 5   individual claims. By instructing you on damages, the Court does not mean to suggest for
 6   which party your verdict should be rendered.
 7

 8   If you find for Plaintiff Chelsea Hamilton or Plaintiff Alyssa Hernandez on their individual
 9   claims for rest break premiums and second meal break premiums, you must determine the
10   damages that might be owed. Each Plaintiff has the burden of proving damages by a
11   preponderance of the evidence. Damages means the amount of money that will reasonably
12   and fairly compensate the plaintiffs or class members for any injury you find was caused
13   by a defendant.
14

15   It is for you to determine what damages, if any, have been proved.
16

17   Your award must be based upon evidence and not upon speculation, guesswork or
18   conjecture.
19

20   Authority: Ninth Circuit Model Civil Jury Instruction 5.1, modified to address class
21   action
22

23

24

25

26

27

28
                                                 40
                             PARTIES’ JOINTLY PROPOSED JURY INSTRUCTIONS
     ACTIVE 42564186
